Citation Nr: 1759705	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Prior to February 1, 2011, entitlement to an initial evaluation in excess of 10 percent for low back pain, scoliosis, and degenerative arthritis of the thoracolumbar spine.

2.  Beginning February 1, 2011, entitlement to an evaluation in excess of 20 percent for low back pain, scoliosis, and degenerative arthritis of the thoracolumbar spine. 

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney




ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Air Force from June 1982 to June 1988, with additional service in the Air Force Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

As noted in the December 2012 Board remand, the Veteran was scheduled for a September 2012 hearing.  In an August 2012 letter, the Veteran's attorney submitted a written request to cancel the September 2012 hearing.  Therefore, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(e) (2017).

In December 2012, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

Before the Veteran's appeal was returned to the Board, an April 2015 rating decision granted service connection for scoliosis and degenerative arthritis of the thoracolumbar spine (claimed as idiopathic scoliosis with double primary thoracic curvature and compensatory cervical and lumbar curves) and evaluated it with the already service-connected low back pain.  The issue is thus recharacterized accordingly.  

Additionally, a June 2016 rating decision granted service connection for partial neurogenic bladder (previously claimed as secondary to low back pain with left sciatica and now claimed as secondary to idiopathic scoliosis).  The Board finds that the grant of service connection constitutes a full award of the benefits sought on appeal with respect to this claim.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  Furthermore, the Veteran has not expressed disagreement with either the disability evaluation or effective date assigned.  See 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).

A July 2016 Certification of Appeal (VA Form 8) mistakenly listed the issues of entitlement to an increased evaluation for partial neurogenic bladder and left lower extremity radiculopathy as on appeal, but these issues have not been addressed in a VA Form 9.  Therefore, these issues are not before the Board. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 


REMAND

The Board, for reasons explained below, regrets that it must once again remand this claim for additional development action. 

Low Back Pain, Scoliosis, and Degenerative Arthritis of the Thoracolumbar Spine

The Veteran essentially contends that his back disability is more disabling than contemplated by the current 10 percent evaluation prior to February 1, 2011, and 20 percent evaluation thereafter.

In December 2012, the Board remanded the issues of an increased evaluation for low back pain with sciatica, and TDIU.  The Board noted that the July 2011 examination was inadequate, and instructed that a new examination be conducted.  This examination was to identify all neurological abnormalities associated with the service-connected disability.  Further, the examiner was to describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use was to be noted. 

The Veteran was afforded an examination in January 2015.  The examiner noted that the Veteran did not have guarding or muscle spasm of the thoracolumbar spine.  However, in October 2009 sworn testimony from the Veteran's treating physician, he stated that muscle relaxants were prescribed to the Veteran for his muscle spasms.  Further, when listing additional factors contributing to the Veteran's disability, the January 2015 examiner noted less movement than normal due to ankylosis, adhesions, etc., and deformity.  In a separate question asking whether the Veteran had ankylosis of the spine, the examiner responded no.  The examiner was also asked whether pain, weakness, fatigability, or incoordination significantly limit functional ability with flare-ups.  The examiner responded that he was unable to say without mere speculation.  The United States Court of Appeals for Veterans Claims (Court) has held that examiners should estimate the functional loss that occurs during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 34 (2017) (citing Mitchell v. Shinseki, 25 Vet. App. 44 (2011) (finding inadequate a medical opinion where an examiner did not offer an opinion as to additional function loss during flares "despite noting the appellant's assertions" regarding the frequency, duration, and severity of those flares); cf. Petitti v. McDonald, 27 Vet. App. 415, 429-30 (2015) (holding that credible lay evidence of functional loss due to pain, including during flare periods, observed outside of the VA examination context could constitute objective evidence in support of an evaluation)).  

Additionally, the Veteran contends that he was prescribed bed rest for a 12 month period and has experienced side effects from his medications, namely lethargy, for his service-connected back disability (See July 2016 response to Supplemental Statement of the Case).  These contentions were not addressed by the examiner.  On remand, the Veteran should be afforded a new examination. 

TDIU 

In the December 2012 remand, the Board requested that the examiner state what impact the Veteran's service-connected back disability had on his employment and daily living.  If the Veteran's disability was found not likely to result in his inability to obtain and maintain substantially gainful employment, then the examiner was to report on the type(s) of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.  In a June 2016 opinion, the examiner failed to address the October 2009 sworn opinion of the Veteran's treating physician, who found that the Veteran would not be capable of returning to a sedentary job.  Nor did the examiner address the Veteran's prescription for a twelve-month period of bed rest as mentioned previously.  Further, the effects of the Veteran's service-connected partial neurogenic bladder were not considered. On remand, a new opinion is warranted. 

Finally, any outstanding private and VA treatment records should be associated with the record. 

Accordingly, the case is REMANDED for the following actions:

1.  After receiving the necessary authorization, obtain and associate with the claims file all of the Veteran's relevant outstanding private and VA Medical Center treatment records.  If after making such a request, a negative response is received, this must be documented in the claims file and the Veteran must be properly informed.

2.  After any additional records are associated with the claims file, the Veteran must be afforded a VA examination to determine the severity of his service-connected back disability.  The entire electronic claims file must be made available to and be reviewed by the examiner, and it must be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must comment on the severity of the Veteran's back disability and report all signs and symptoms necessary for evaluating the disability under the rating criteria as indicated by the relevant DBQ.  This should include a clarification of whether the Veteran has ankylosis of the spine, and whether he continues to experience muscle spasms.  The Veteran's contentions regarding his 12-month period of bed rest, and side effects from medications for his back disability should also be addressed. 

The examiner must also describe the Veteran's symptoms and note the functional impairment of the Veteran's service-connected back disability.  The examiner must specifically estimate the functional loss that occurs during flare-ups, taking into consideration any lay statements provided by the Veteran. 

An explanation for all opinions expressed must be provided. 

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  Schedule the Veteran for an appropriate VA examination in conjunction with his TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

Specifically, the examiner should determine whether the Veteran's service-connected disabilities (partial neurogenic bladder; low back pain, scoliosis, and degenerative arthritis of the thoracolumbar spine; and left lower extremity radiculopathy) render him unable to secure or follow a substantially gainful occupation.  

(a)  Describe the Veteran's employment history.

(b)  Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  Please include a discussion of all prior relevant lay and medical statements of record, including the October 2009 sworn statement, referencing the Veteran's unemployability.

(c)  Provide a full description of the effects, to include all associated limitations, of each of the Veteran's service-connected disabilities on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

(d)  Then, ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work.

A written copy of the report should be associated with the claims folder. 

4.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  Undertake an additional development as a result of any of the actions taken above.  

6.  Then, readjudicate the claim for an increased evaluation for the Veteran's back disability, and the TDIU.  If the determination remains less than fully favorable, the Veteran and his attorney must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017)


